OPINION AND JUDGMENT
FERNANDEZ-BADILLO, District Judge.
The trial of this case was held on July 28, 1971. Plaintiffs were represented by attorneys Pedro J. Varela and Samuel Gracia and defendant was represented by attorney Ricardo Rodriguez.
At the outset of trial, plaintiffs requested the Court’s leave to waive the right of trial by jury, which was granted with the consent of the defendant. Defendant, on the other hand, accepted negligence on the accident.
Plaintiffs limited themselves to presenting their own oral testimony to the effect that on January 3rd., 1969, at Grand Union Supermarket in Caguas, Puerto Rico, minor Nydia Felicita Velez Molina had an accident and as a consequence thereof she suffered a fracture of the coccyx. To that effect said minor and her parents Roberto Velez Bonilla and Felicita Molina Sierra testified as to the pain suffered by said minor, the inconveniences that she underwent due to the accident, as well as the mental anguish that both the minor and her parents suffered. The parties in this case having stipulated the medical evidence which consists of reports made by Dr. Rafael Marti Núñez and Dr. César Rosa Pérez, certificates which express that minor Nydia Felicita Vélez Molina was attended by Dr. Rafael Marti Núñez due to a fracture of the first segment of the coccyx and that Dr. César Rosa Pérez intervened by taking an X-Ray which revealed that she had an undisplaced fracture of the first segment of the coccyx, the evidence was limited to plaintiffs’ oral testimony. The parties also stipulated that the medical expenses amounted to $125.00.
*98FINDINGS OF FACTS
The Court, after taking into consideration the stipulations made by the parties and the oral testimony of plaintiffs Nydia Felicita Vélez Molina, Roberto Vélez Bonilla and Felicita Molina Sierra has reached the following findings of facts:
1. Minor Nydia Felicita Vélez Molina suffered an accident at Grand Union Supermarket in Villa Blanca, Caguas, Puerto Rico, defendant’s insured.
2. As a consequence of that accident said minor suffered a fracture of the first segment of the coccyx.
3. Her parents Roberto Vélez Bonilla and Felicita Molina Sierra suffered mental anguish and great concern for the physical condition of their daughter, having had to spend the amount of $125.00 in medical expenses.
4. Defendants have accepted negligence in this case.
5. Defendant Consolidated Mutual Insurance Co. was at the time of the accident the insurer of Grand Union Supermarket and the damages alleged in the complaint were covered by the insurance policy.
CONCLUSIONS
Upon the aforestated findings of fact, the Court now makes the following conclusions of law:
1. Defendant Consolidated Mutual Insurance Co. is responsible to plaintiffs for the damages and injuries suffered as the result of the accident as alleged in the complaint, 31 L.P.R.A. 5141.
JUDGMENT
It is hereby ordered, adjudged and decreed that judgment be entered in favor of plaintiffs and against defendants and that defendants pay plaintiffs the amount of $5,500.00, to be divided as follows:
1. $4,000.00 to be paid to minor Nydia Felicita Vélez Molina.
2. $750.00 to be paid to Roberto Velez Bonilla.
3. $750.00 to be paid to Felicita Molina Sierra.
It is further ordered that from the amount of $4,000.00 awarded to minor Nydia Felicita Vélez Molina a fee of 30% is assessed as reasonable attorneys’ fees and the balance of $2,800 will be deposited in a savings account at the First National City Bank in the name of an officer of such bank and of the minor’s father, Roberto Velez Bonilla for the sole use and benefit of the minor, Nydia Felicita Vélez Molina and it is further
Ordered, that there shall be no withdrawals from the principal amount or from the interests in the aforesaid savings account until further order of this Court or until the minor, Nydia Felicita Velez Molina, attains her majority.